Woods, J.
The demandant’s claim is founded upon a mortgage made by the tenant to Luther Marshall, and by him assigned together with the debt secured by it to the demandant, before the commencement of his action.
At the time of the assignment there was a debt justly and unconditionally due to Marshall, by reason of his having actually paid a portion of the judgment that had been recovered against him upon the note on which he stood as surety for the tenant. So that there can be no question of the right of the demandant to maintain the action.
The question is, how much is the demandant entitled to *246exact and receive of the tenant upon the mortgage; or for what sum is he entitled to have the conditional judgment.
Tbe mortgage was made to indemnify Luther Marshall for standing as surety for the defendant on a note. Judgment had been rendered against the surety for the whole .amount, on which he had paid nothing but the costs. This would have entitled him to an action upon a promise of indemnity. Marshall v. Cobleigh, Coos, Dec. term, 1845. By the tenant’s omission to pay the note at its maturity the condition was broken, and a forfeiture accrued.
In this state of things Luther Marshall assigned to the demandant the mortgage, with all the existing and contingent and prospective claims, and afterward paid the remainder of the judgment, so that the debt which had been contingent became absolute. If it passed by the assignment to the demandant, then it is quite clear that he is entitled to a conditional judgment for the whole amount.
There seems to be no impediment in law to the assignment of a contingent debt in the same manner that an absolute one may be assigned. It would be unconscientious in the assigning party to claim, or to release it, upon the event of the contingency making it absolute; and there seems no reason to doubt that the ordinary protection that is afforded to the rights of an assignee of a chose in action, would be accorded to such an assignee the same as if the debt assigned had been free from condition at the moment of the assignment, as it aftenvard became.
We see no good cause to question the efficacy of the assignment to convey the contingent debt according to the manifest intents of the parties.

Conditional judgment for the amount of the judgment paid .by Luther Marshall, with interest.